        Case 2:20-cv-00193-JM Document 7 Filed 11/16/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

CESSANKHA JAHISH ISRAEL
ADC #127315A                                                           PLAINTIFF

V.                      CASE NO. 2:20-CV-193-JM-BD

PAUL HARRIS, et al.                                                 DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED, this 16th day of November, 2020.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
